DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I invention in the reply filed on 08/16/2022 is acknowledged.
Claims 13-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2022.

Non-Compliant Claim Identifier
The identifier of claim 13-30 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over An et al.  (High-Density Ultra-small Clusters and Single-Atom Fe Sites Embedded in Graphitic Carbon Nitride (g‑C3N4) for Highly Efficient Catalytic Advanced Oxidation Processes, ACS Nano 2018, 12, 9441−9450) in view of Lin (Graphitic carbon nitride-supported iron oxides: High-performance photocatalysts for the visible-light-driven degradation of 4-nitrophenol, Journal of Photochemistry and Photobiology A: Chemistry 336 (2017) 105–114). 
An et al. teaches catalyst with ultra-small clusters and single-atom Fe sites embedded in g-C3N4 (i.e. graphitic carbon nitride), wherein single atom Fe bind with N atoms forming FeN4 coordination structure (page 9442 left col. last para. -right col. first para., Fig. 2, page 9443 last para.-page 9444 first para., Fig. 3c and S6c, Fig. 3 d and S6d, page 9444 last para.-page 9445 2nd para., page 9445 right col. 2nd para.).  
 An et al. further teaches iron loading in such catalyst ranging by weight from 4.6% to 33.4%, (Table S5, page 9445 right col. 2nd para.)  wherein when iron loading amount being 7.2 % by weight, there were only single atom Fe sites uniformed dispersed in thin area of g-C3N4 (page 9444 last para., Fig. 3d and S6d).  Thus, single iron atoms being 7.2% by weight of the single-atom catalyst. An et al also teaches such single iron atoms catalyst used for catalytic oxidation reactions to decompose organic compounds (page 9441 left col. last para.-right col. last para.). 
As for the claimed “for activation of persulfate to generate pure singlet oxygen”, it is noted that such limitation just an intended use for the claimed catalyst composition, but such limitation does not structurally limit the claimed catalyst composition, therefore, such limitation cannot render the claimed catalyst composition patentable distinct. 
Regarding claim 11, An et al. does not expressly discloses g-C3N4 being nanosheet.
Lin teaches nanosheet-like g-C3N4 possesses unique properties, such as
stoichiometry, easy large-scale preparation, good stability, and high dispersibility or even solubility (page 106 left col. 2nd para.).  Lin also teaches g-C3N4 nanosheet supported iron catalyst used for decompose organic compound (page 106 left col. 3rd para., section 2.1, 2.2). 
	It would have been obvious for one of ordinary skill in the art to adopt g-C3N4 nanosheet as shown by Lin to practice the g-C3N4 of An et al. because by doing so can help provide a g-C3N4 with unique properties thus providing a desired catalyst for efficiently decompose organic compounds as suggested by Lin (page 106 2-3rd para., page 112 last para. -page 113 first para.).   Furthermore, adopting such known g-C3N4 nanosheet as support for help providing a desired single iron atom catalyst would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 § KSR). 
Regarding claim 12, An et al. already teaches such limitation as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732